DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on June 02, 2021 is acknowledged.
Because Applicant’s election filed on June 02, 2021 did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 02, 2021.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 currently recites as “the first perimeter strand is connected to a first side of a first section the first adapter…”. The .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi et al (WO 2019/152072 A1) in view of Kramer et al (CN 102954216 B). Hereinafter referred to as Lucchesi in view of Kramer.
Regarding claim 1, Lucchesi discloses a battery assembly for an electrified vehicle (“battery enclosure system” [0029]), comprising: a gasket (“additional sealing member” [0048]) including a perimeter strand providing at least a portion of an outer perimeter pathway of the gasket (“sealing member… around the periphery, i.e. between flanges 220, 120” [0048]), and a secondary strand providing as least a portion of a secondary pathway of the gasket (“sealing member… around select cells (i.e. between raised surface features 110 c, 210c” [0048]).
Lucchesi does not disclose an adapter connected to the perimeter strand and the secondary strand.
	However, Kramer discloses a battery assembly for an electrified vehicle (“battery systems or other electrochemical storage devices… applied to electric vehicles” pg. 2 –  4th and 5th paragraphs), comprising a gasket (“2” Figs. 1 and 2, “seal” pg. 8 – “Detailed ways” 1st paragraph) including a perimeter strand providing at least a portion of an outer perimeter pathway of the gasket (“6” Fig. 2, “sealing element” pg. 8 – “Detailed ways” 2nd paragraph). Kramer teaches an adapter connected to the perimeter strand and the secondary strand (Fig. 11, “corner connecting element 8 can have more than two recesses 10” pg. 11 – 9th paragraph such that “all of the angular connecting elements 8 have recesses 10 through which the shaped sealing elements 6 can be inserted or placed” pg. 10 – 6th paragraph), and that the adapter is applied to th paragraph). Furthermore, Kramer teaches that this structure of the gasket including the adapter allows a flexible sealing system that adapts to the size of a workpiece where sealing errors due to wrong position or abnormal tolerance can be minimized (pg. 4 – last paragraph), and that avoids having to bend the strands at corners (pg. 4 – “Summary of the invention”, 3rd paragraph).
	Therefore, it would have been obvious for a person having ordinary skill in the art to add an adapter to the gasket of Lucchesi in view of Kramer such that it is connected to the perimeter strand and the secondary strand, in order to achieve a gasket that can be applied to a complex housing or situations where multiple internal spaces are spaced apart from one another, and that is a flexible sealing system that takes into consideration sealing errors due to wrong positions, abnormal machining tolerance, and bending of the strands at corners of the battery assembly.

    PNG
    media_image1.png
    275
    862
    media_image1.png
    Greyscale

Figure 1. Representation of Modified Lucchesi
Regarding claim 2, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 1 above, and wherein:
the adapter is a first adapter and the gasket further comprises a second adapter (Figure 1 above, where it would be obvious to employ a second adapter at an opposite end from the first adapter in order to achieve the “sealing… around select cells (i.e. between raised surface features having to bend the seal at the corners” Kramer pg. 4 – “Summary of the invention”, 3rd paragraph), and
the secondary strand is connected to the first and second adapters (inherent of the adapters as “all of the angular connecting elements 8 have recesses 10 through which the shaped sealing elements 6 can be inserted or placed” Kramer pg. 10 – 6th paragraph).
Regarding claim 3, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 2 above, and wherein the first and second adapters are on opposite sides of the outer periphery pathway (Figure 1 above).
Regarding claim 4, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 2 above, and wherein the perimeter strand is a first perimeter strand and the gasket further comprises a second perimeter strand (Figure 1 above, where two separate strands would be inherent of the gasket of Kramer as one strand is disposed on the lefthand side of the battery assembly, and the other strand disposed on the righthand side of the battery assembly).
Regarding claim 5, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 4 above, and wherein the first perimeter strand provides a first portion of the outer perimeter pathway and the second perimeter strand provides a second portion of the outer perimeter pathway (Figure 1 above, where the first and second portions are inherent properties of the first and second perimeter strands, respectively, as they are disposed on opposite sides of the pair of adapters).
Regarding claim 6, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 5 above, and wherein the first perimeter strand is longer than the second perimeter strand (Figure 1 above, where the length of the first perimeter strand being 

    PNG
    media_image2.png
    198
    398
    media_image2.png
    Greyscale

    Figure 2. Sections of adapters
Regarding claim 7, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 5 above, and wherein:
the first perimeter strand is connected to a first side of a first section of the first adapter and a first side of a first section of the second adapter (Figure 1 above where the first perimeter strand is connected to the first section or top section of the two adapters as shown in Figure 2 above, and to a single side of the respective adapters),
the second perimeter strand is connected to a second side of the first section of the first adapter and a second side of the first section of the second adapter (Figure 1 above where the second perimeter strand is connected to the second section or bottom section of the two adapters as shown in Figure 2 above, and to the other side opposite of the respective first sides).
Regarding claim 8, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 7 above, and wherein:
the first adapter includes a second section (Figure 2 above where the bottom section is the second section),

the secondary strand is connected to the second section of the first and second adapters (Figure 1 above where the secondary strand is disposed between the battery cells).
Regarding claim 9, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 8 above, and wherein the second section of the first adapter and the second adapter extend from respective first sections in a direction substantially normal to the respective first section (Kramer “two recesses 10 can be at an angle of 90 to each other” pg. 11 – 7th paragraph).
Regarding claim 10, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 9 above, and wherein the second sections of the first adapter and the second adapter lie in a common horizontal plane with the outer perimeter pathway (Figure 1 above where the adapters and the perimeter strands are disposed on the plane formed “between flanges 220, 120” Lucchesi [0048]).
Regarding claim 11, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 8 above, and wherein the second sections of the first adapter and the second adapter extend from respective first sections at a non-ninety degree angle relative to the first respective section (“The two recesses 10 can be at an angle different from each other by 90º” Kramer pg. 11 – 8th paragraph).
Regarding claim 16, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 1 above, and further comprising an enclosure assembly surrounding an array of battery cells (Lucchesi “battery enclosure” [0031]), wherein the gasket seals a space between mating surfaces of the enclosure assembly (Figure 1 above where the 
Regarding claim 17, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 16 above, and wherein:
the array of battery cells is a first array of battery cells and the battery assembly includes a second array of battery cells (Lucchesi “base member… outline and form “cells” for receipt of the individual batteries that constitute the vehicle power system” [0032], which can be separated into two arrays of batteries), and
the first and second arrays of battery cells are within the outer perimeter pathway and are on opposite sides of the secondary pathway (separation of batteries can be made using the boundary that the adapters and the secondary strand form in Figure 1 above).
Regarding claim 18, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 1 above, and wherein the perimeter strand and the secondary strand are made of rubber (Kramer “shaped sealing element… is constructed of certain materials… such as EPDM [ethylene-propylene-diene-rubber], NBR [nitrile rubber] elastomers pg. 8 bottom to pg. 9 top) and are vulcanized to the adapter (Kramer “The connection between the angular connection element and the profiled sealing element can… be achieved by coating the glue, by vulcanization” pg. 6 –  6th paragraph).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Lucchesi (Lucchesi in view of Kramer, or WO 2019/152072 A1 in view of CN 102954216 B) as applied to claim 11 above, and further in view of Gong et al (US 2017/0113716 A1). Hereinafter referred to as Modified Lucchesi in view of Gong.
Regarding claims 12-14, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 11 above, but does not explicitly disclose that the second sections of the first adapter and the second adapter do not lie in a common horizontal plane with the outer perimeter pathway, that the secondary pathway does not lie in a common horizontal plane with the outer perimeter pathway, and that the secondary pathway is vertically above the second portion of the outer perimeter pathway.

    PNG
    media_image3.png
    570
    875
    media_image3.png
    Greyscale

Figure 3. Gasket of Gong
However, Gong discloses a gasket (10 Fig. 35, “sealing system” [0118]) comprising a first perimeter strand  providing at least a portion of an outer perimeter pathway (portion of 1001, “sealing pipe” [0118], in Figure 3 above, which is an annotation of Gong Fig. 35), a second perimeter strand providing a second portion of the outer perimeter pathway (portion of 1001 in Figure 3 above), a secondary strand providing at least a portion of a secondary pathway (portion of 1001 in Figure 3 above), and an adapter connected to the perimeter strand and the secondary strand (25 Fig. 5, a “B-pillar retaining frame” [0050]). Furthermore, Gong discloses that the adapter is made up of a first section (252 Fig. 5, “two arch portions” [0057]) and a second section that extends from the first section (251 Fig. 5, “U-shaped main body” [0057]), that the second section extends at a non-ninety degree angle relative to the first section (implied by “two arch portions 252 are bent outwards” [0057]). Gong teaches that the second sections of the adapter does not lie in a common horizontal plane with the outer perimeter pathway (Figure 3 above), that the secondary pathway does not lie in a common horizontal plane with the outer perimeter pathway (Figure 3 above), and that the secondary pathway is vertically above the second portion of the outer perimeter pathway (Figure 3 above, where the secondary strand is of a higher elevation that the second portion of the outer perimeter pathway). Gong further teaches that the gasket is configured to seal a clearance between mating surfaces (more specifically “between the car doors and the chassis” [0118]), the gasket being fixedly mounted on the bottom mating surface (“chassis” [0118]) and located at positions corresponding to the upper mating surfaces (“car doors” [0118]), and that the gasket makes the clearance between the mating surfaces to be blocked ([0119]).
..

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Lucchesi (Lucchesi in view of Kramer and Gong, or WO 2019/152072 A1 in view of CN 102954216 B and US 2017/0113716 A1) as applied to claim 14 above, and further in view of Uchiyama et al (US 2019/0312320 A1). Hereinafter referred to as Modified Lucchesi in view of Uchiyama.

    PNG
    media_image4.png
    404
    678
    media_image4.png
    Greyscale

Figure 4. Three portions of enclosure
Regarding claim 15, Modified Lucchesi discloses all of the limitations for the battery assembly as set forth in claim 14 above, and wherein:
the first portion of the outer perimeter pathway provides a seal between a first portion of an enclosure assembly (Lucchessi “battery enclosure” [0031])  and a second portion of the enclosure assembly (Figure 4 above, which identifies three different portions of the enclosure assembly that the gasket seals between),
the second portion of the outer perimeter pathway provides a seal between a third portion of the enclosure assembly and the second portion of the enclosure assembly (Figure 4 above), and
the secondary pathway provides a seal between the third portion of the enclosure assembly and the first portion of the enclosure assembly (Figure 4 above where the location of the secondary strand places it to seal between the third and fourth portion of the enclosure).

	However, Uchiyama discloses a gasket (“seal member” [0085]) that includes a perimeter strand providing at least a portion of an outer perimeter pathway of the gasket (“provided between first air duct 41 and bottom portion 27” [0086]), and an enclosure assembly (“20” Fig. 2) made up of a first portion (comprising of “23” and “25” Fig. 2), a second portion (“22” Fig. 2), and a third portion (“24” Fig. 2). Uchiyama teaches the third portion of the enclosure assembly includes a coolant fluid inlet and coolant fluid outlet (“42” and “41”, respectively, Fig. 2; “second air duct” and “first air duct” [0036]), and that this arrangement of the inlet and outlet in the enclosure allows heat exchange or cooling between air fed into the coolant inlet and a refrigerant of a cooler such that the refrigerant deprives the surroundings of heat to thereby cool the air flowing through the coolant inlet to the coolant outlet and the battery assembly ([0051]).
	Therefore, it would have been obvious for a person having ordinary skill in the art to add a coolant inlet and a coolant outlet to the third portion of the enclosure of Modified Lucchesi in view of Uchiyama in order to achieve a battery assembly with heat exchange mechanism that occurs between air fed into the inlet and a refrigerant of a cooler such that the refrigerant would deprive the surroundings of heat to thereby cool the air flowing through the coolant inlet to the coolant outlet and the battery assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721